Citation Nr: 0421486	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  03-24 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for the service-connected costochondritis with 
shortness of breath.  

2.  Entitlement to service connection for a claimed bilateral 
foot condition.  




REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from September 1973 to September 
1997.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 decision by the RO.  

The issues of an increased rating for costochondritis with 
shortness of breath and service connection for a bilateral 
foot condition are addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



REMAND

In this case, the veteran has appealed the rating decision 
that granted service connection and assigned an rating of 10 
percent for costochondritis with shortness of breath, under 
38 C.F.R. 38 C.F.R. § 4.97, Diagnostic Code 6899-6843 (2003).  

Since her last VA examination in November 2002, she has 
contended that the costochondritis with shortness of breath 
warrants a higher evaluation.  

Given the evidence of ongoing treatment and the veteran's 
assertions of increased disability, a current examination is 
warranted.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  

VA also is required to provide specific notice to claimants 
of the evidence needed to substantiate their claims, of what 
evidence the veteran is responsible for obtaining and of what 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a) 
(West 2002).  

This requirement is not met unless VA can point to a specific 
document in the record that provides the necessary notice.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO must 
ensure that the mandates of VCAA have been met prior to 
returning the case for the purpose of appellate review.  

Further, the veteran has claimed service connection for a 
bilateral foot condition.  She has been granted service 
connection for bilateral bunion deformity, effective 
beginning on October 1, 1997.  

Based on a review of the veteran's claims file, there is 
medical evidence of her having pes planus and leg pain.  
However, there is no medical opinion as to whether any 
current disability due to any event or incident during her 
extensive period of service completed in 1997.  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service- 
connected costochondritis with shortness 
of breath.  All indicated studies should 
be performed, including an echocardiogram 
and pulmonary function tests, as well as 
clinical findings reported in detail.  
The claims folder should be made 
available to the examiner for review in 
connection with his/her evaluation.  The 
examiner should elicit from the veteran 
and record a full medical history in this 
regard.  To the extent possible, the 
examiner should distinguish between 
symptoms and manifestations attributed to 
the service-connected costochondritis and 
those attributed to all other nonservice-
connected respiratory disorders.  A 
complete rationale for any opinion 
expressed must be provided.  

3.  The RO make should arrangements for 
the veteran to be afforded a VA 
examination in order to determine the 
nature and likely etiology of any claimed 
bilateral foot condition.  The claims 
folder should be made available to the 
examiner(s) for review.  The examination 
report should reflect that such a review 
was made.  All indicated testing should 
be performed.  The examiner should elicit 
from the veteran and record a complete 
clinical history.  Based on his/her 
review of the case, the examiner should 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran has 
current foot disability (other than 
bunions) manifested by pes planus, leg 
pain or arthritis that was due to 
service.  The rationale for all opinions 
expressed and conclusions reached should 
be set forth.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the veteran's 
claims.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


